DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement submitted on 08/31/2021 has been considered and made of record by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 1 is objected to because of the following informalities:  as to claim 1, line 13, “the control signal” should be replaced by a control signal.  Appropriate correction is required. Claims 2-3 are objected to for the same reason.
Claim 4 is objected to because of the following informalities:  as to claim 4, lines 13-14, “the control signal” should be replaced by a control signal.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  as to claim 5, lines 13-14, “the control signal” should be replaced by a control signal.  Appropriate correction is required. Claim 6 is objected to for the same reason.
Claim 7 is objected to because of the following informalities:  as to claim 7, lines 13-14, “the control signal” should be replaced by a control signal.  Appropriate correction is required. Claims 8-13 are objected to for the same reason.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 11,139,916. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3 of U.S. Patent No. 11,139,916 disclose all the subject matters claimed in claims 1-3 of the instant application except for the limitations shown in bold below.

Instant Application
US 11,139,916
1. A transmitter, comprising: a data stream encoder layer comprising: an output; and a first multiplexer comprising: a first input; a second input: a control input; and a first multiplexer output wherein the first multiplexer output is coupled to the output of the data stream encoder layer; and a pattern generator comprising a pattern generator input and a bit pattern output; wherein, while at least a portion of the data stream encoder layer is powered down, the pattern generator is configured to provide bit patterns on its bit pattern output to the second input of the first multiplexer, the control signal to the first multiplexer is configured to select the second input of the first multiplexer, and the first multiplexer is configured to output the bit patterns on the output of the first multiplexer; wherein the data stream encoder layer provides an encoder state value to the pattern generator input and the pattern generator uses the encoder state value provided by the data stream encoder layer to provide a bit pattern to the second input of the first multiplexer.

1. A transmitter, comprising: a data stream encoder layer having an output; a pattern generator having a bit pattern output; and a first multiplexer having first and second inputs and a first multiplexer output, the first input coupled to the output of the data stream encoder layer, and the second input coupled to the bit pattern output of the pattern generator; wherein, while at least a portion of the data stream encoder layer is powered down, the pattern generator is configured to provide bit patterns on its bit pattern output, a control signal to the first multiplexer is configured to select the second input of the first multiplexer, and the first multiplexer is configured to output the bit patterns on the output of the first multiplexer; wherein the data stream encoder layer provides an encoder state value to the pattern generator and the pattern generator uses the encoder state value provided by the data stream encoder layer to provide a bit pattern to the first multiplexer.



The table provided above shows that there are three differences between claim 1 of the instant application and claim 1 of U.S. Patent No. 11,139,916:
Claim 1 of the instant application states that the first multiplexer has a control input. Even though claim 1 of US 11,139,916 does not have the exact same limitation, it states that “a control signal to the first multiplexer is configured to select the second input of the first multiplexer”, which implies that the first multiplexer has a control signal input
Claim 1 of the instant application states that “the first multiplexer output is coupled to the output of the data stream encoder layer”. Claim 1 of US 11,139,916 states the first [multiplexer] input coupled to the output of the data stream encoder layer. However, it would have been recognizable to one of ordinary skill in the art, before the effective filing date of the invention was made, that if the Input of the first multiplexer is coupled to the output of the data stream encoder layer, then an output of the first multiplexer should also be coupled to the output of the data stream encoder layer
Claim 1 of instant application states that “the pattern generator comprising an input”. Even though claim 1 of US 11,139,916 does not have the exact same limitation, it states that “the data stream encoder layer provides an encoder state value to the pattern generator”, which implies that the pattern generator has an input

Claims 2 and 3 of US 11,139,916 disclose all the subject matters cited in claims 2 and 3 of the instant application, except for the differences cited above. Therefore, although the claims at issue are not identical, they are not patentably distinct from each other.
Allowable Subject Matter
Claims 4-13 would be allowable if rewritten in a way that overcomes the objections cited above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEILA MALEK whose telephone number is (571)272-8731. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEILA . MALEK
Examiner
Art Unit 2632



/LEILA MALEK/Primary Examiner, Art Unit 2632